SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2010 BAYTEX ENERGY TRUST (Translation of registrant’s name into English) 2800, 520 – 3rd AVENUE S.W. CALGARY, ALBERTA, CANADA T2P 0R3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F£ Form 40-FS Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes£ No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . The exhibits to this report, furnished on Form 6-K, shall be incorporated by reference into the registrant’s Registration Statements on Form F-10 (333-160675) and Form S-8 (333-163289) under the Securities Act of 1933, as amended. The following documents attached as an exhibit heretoare incorporated by reference herein: Exhibit No. Document BAYTEX ENERGY TRUST ANNOUNCES FILING OF INFORMATION CIRCULAR AND PROXY STATEMENT WITH RESPECT TO ITS CONVERSION TO A CORPORATION INFORMATION CIRCULAR AND PROXY STATEMENT WITH RESPECT TO A PLAN OF ARRANGEMENT APPENDIX A – ARRANGEMENT RESOLUTION APPENDIX B – INTERIM ORDER APPENDIX C – ARRANGEMENT AGREEMENT EXHIBIT A – PLAN OF ARRANGEMENT APPENDIX D – INFORMATION CONCERNING NEW BAYTEX SCHEDULE A – FINANCIAL STATEMENTS OF NEW BAYTEX SCHEDULE B – BY-LAWS OF NEW BAYTEX APPENDIX E – SHARE AWARD INCENTIVE PLAN – BAYTEX ENERGY CORP. APPENDIX F – SECTION (ALBERTA) INSTRUMENT OF PROXY – FOR THE SPECIAL MEETING OF UNITHOLDERS LETTER OF TRANSMITTAL SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAYTEX ENERGY TRUST(Registrant) By: Baytex Energy Ltd. Name: W. Derek Aylesworth Title: Chief Financial Officer Dated: November 8, 2010
